


Exhibit 10.2


Revance Therapeutics, Inc.
Amended and Restated
Non-Employee Director Compensation Policy


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Revance Therapeutics, Inc. (the “Company”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Amended and Restated Non-Employee Director
Compensation Policy for his or her Board service. This policy is effective as of
July 30, 2015 and may be amended at any time in the sole discretion of the
Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Eligible Directors: $39,500
b.
Chairman of the Board Service Retainer (including Eligible Director Service
Retainer): $64,000



2.    Annual Committee Member Service Retainer:
a.    Member of the Audit Committee: $7,500
b.    Member of the Compensation Committee: $5,000
c.    Member of the Nominating & Governance Committee: $4,500
d.    Member of the Science & Technology Committee: $5,000


3.
Annual Committee Chair Service Retainer (including Committee Member Service
Retainer):

a.    Chairman of the Audit Committee: $20,000
b.    Chairman of the Compensation Committee: $12,250
c.    Chairman of the Nominating & Governance Committee: $8,000
d.    Chairman of the Science & Technology Committee: $12,500


Equity Compensation


The equity compensation set forth below will be granted under the Revance
Therapeutics, Inc. 2014 Equity Incentive Plan (the “Plan”), and will be
documented on the applicable form of stock option agreement most recently
approved for use by the Board (or a duly authorized committee thereof) for
Eligible Directors. All stock options granted under this policy will be
nonstatutory stock options, with an exercise price per share equal to 100% of
the Fair Market Value (as defined in the Plan) of the underlying Common Stock on
the date of grant, and a term of ten years from the date of grant (subject to
earlier termination in connection with a termination of service as provided in
the Plan).


1.    Initial Option Grant: On (a) the Effective Date, for each Eligible
Director who is serving on the Board as of such date, or (b) the date of the
Eligible Director’s initial election to the Board, for each Eligible Director
who is first elected to the Board following the Effective Date (or, if either
such date in (a) or (b) is not a

1

--------------------------------------------------------------------------------




market trading day, the first market trading day thereafter), the Eligible
Director will be automatically, and without further action by the Board or
Compensation Committee of the Board, granted a stock option for 18,000 shares
(an “Initial Option Grant”). The shares subject to each Initial Option Grant
will vest on the one year anniversary of the date of grant, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) through each
such vesting date.


2.    Annual Option Grant: On the date of each Company’s annual stockholder
meeting held after the Effective Date, each Eligible Director who continues to
serve as a non-employee member of the Board will be automatically, and without
further action by the Board or Compensation Committee of the Board, granted a
stock option for 8,000 shares (an “Annual Option Grant”). The shares subject to
the Annual Option Grant will vest on the one year anniversary of the date of
grant, subject to the Eligible Director’s Continuous Service (as defined in the
Plan) through such vesting date.





2